O’Gorman, J.
Plaintiff’s contention that the court below lost jurisdiction by permitting an adjournment after the commencement of the trial is not well taken. Trials in the Municipal Court are conducted the same as in courts of record (Consol. Act, § 1381), and a justice of the Municipal Court now has the power possessed by a justice of a court of record with respect to the adjournment of a trial, excepting that the trial of an action cannot be adjourned for a longer period than eight days (Consol. Act, § 1362), *726and the trial of a summary proceeding cannot be adjourned for a longer period than ten days (Code Civ. Pro., § 2248), unless by consent. In Boller v. Mayor, 40 N. Y. Super. Ct. 537, there was an unauthorized adjournment for three weeks, and in Kiernan v. Reming, 7 Civ. Pro. 311, no answer was interposed, and consequently there was no trial. These cases, therefore, do not uphold appellant’s position. Aberhall v. Roach, 3 E. D. Smith, 345, and the other cases cited by the appellant, are no longer recognized as authorities, owing to the changes which have since taken place in the law governing the Municipal Court and its procedure. Jourdan v. Healey, 19 N. Y. Supp. 240; Goff v. Vedder, 12 Civ. Pro. 358.
Final order affirmed, with costs.
Beekman, P. J., and Giegebioh, J., concur.
Order affirmed, with costs.